Citation Nr: 1523471	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO. 12-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a perforated left ear tympanic membrane.

2. Entitlement to an initial evaluation in excess of 10 percent for a vestibular disorder, currently rated as dizziness.

3. Entitlement to an initial compensable evaluation for hemorrhoids.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an initial compensable rating for hemorrhoids and a higher initial rating for dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most competent and probative evidence does not support finding that the Veteran has a perforated left ear tympanic membrane at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for service connection for a perforated left ear tympanic membrane have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2013 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

Additionally, a VA examination was conducted in August 2103 in connection with the Veteran's claim.  Review of the August 2013 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examination.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection - General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Other specifically enumerated chronic disorders, including arthritis and/or a psychosis, will be presumed to have been incurred in, or aggravated by, service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis (i.e. degenerative joint disease).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III. Service Connection - Perforated tympanic membrane

The Veteran has asserted that he experienced a perforated tympanic membrane in service and is currently experiencing residual symptoms.  Specifically, the Veteran alleges that he underwent two myringotomies in service and now experiences tinnitus, hearing loss, and dizziness.

Review of the competent medical evidence does not support finding that the Veteran has a current perforated tympanic membrane or residuals related to a perforated membrane.  VA and private treatment records from 2008 to 2014 are negative for any diagnoses or treatment for these conditions.  They are also negative for complaints of symptoms associated with a perforated tympanic membrane.  Numerous private and VA treatment records during this period reflect normal tympanic membranes bilaterally.  Further, the August 2013 VA examination report reflects non-perforated tympanic membranes upon examination.  The examiner also opined that there was no evidence an in-service perforation, or of chronic perforated ear drums or residuals following service.  Additionally, the Board notes that the Veteran is already service-connected for tinnitus, otitis media, otitis externa, and dizziness.

It is well established that lay evidence may be competent to establish a diagnosis or provide a nexus opinion if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran is competent to report the circumstances of his service as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has further explicitly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this regard the Veteran has contended that he experiences tinnitus, hearing loss, and dizziness as a result of his in-service tympanic membrane.  However, the Veteran has not demonstrated himself to possess the necessary medical expertise to associate these symptoms with a perforated tympanic membrane.  Further, the medical record, including the August 2013 examination report, does not demonstrate that the Veteran has had a perforated tympanic membrane during the period on appeal.
In sum, there is no objective clinical evidence of a diagnosed perforated tympanic membrane or residuals of a perforated tympanic membrane at any point during the claim or sufficiently proximate.  In the absence of proof of a disability there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the record as a whole, the Board finds that service connection for a perforated tympanic membrane disability is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a perforated left ear tympanic membrane is denied.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

The Veteran and his representative have asserted that his currently service-connected dizziness should be rated under Diagnostic Code 6205 for Meniere's disease.  In this regard the Veteran has consistently reported that he has been diagnosed with Meniere's disease since 2012.  Review of the medical record reflects several instances where VA clinicians indicated a possible diagnosis of Meniere's disease.  However, there is no concrete medical diagnosis of record at this time.  Additionally, the Veteran reports that his episodes of vertigo have increased since his previous VA examination in 2011.  Based on the worsening of symptoms and a need to clarify the nature of the Veteran's condition, the Board finds that remand is necessary.

Additionally, remand is necessary to obtain a contemporaneous examination for the Veteran's service-connected hemorrhoids.  The record reflects that the most recent evaluation was completed in November 2008.  Further, in a January 2009 correspondence the Veteran indicated that his condition had worsened.  Given the Veteran's statement and the long passage of time since the prior evaluation, remand is necessary in order to obtain a contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from October 2014 to the present.  All attempts to acquire these records should be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA medical examination to assess the nature and severity of his service-connected dizziness.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests, to potentially include an open architecture MRI, should be conducted.  The examiner should also render all medical diagnoses and identify all associated symptoms identified.  In this regard the examiner is specifically asked to determine whether the Veteran has Meniere's disease and if not, to provide a detailed explanation as to why a diagnosis cannot be made.

3. Schedule the Veteran for an appropriate VA examination to assess the nature and severity of his hemorrhoid condition.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  The examiner should identify any associated symptoms and discuss their severity and functional impact, if any, on the Veteran.

4. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.

5. Thereafter, the AMC/RO should re-adjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


